DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 16 February 2022.
2.  Claims 1-16 are pending in the application.
3.  Claims 1, 3 and 12-15 have been rejected.
4.  Claims 2 and 4-11 have been objected to.
5.  Claim 16 has been allowed.
Response to Arguments
6.  Applicant’s arguments with respect to claim(s) 1, 3 and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 1 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda US 2014/0380462 A1 in view of Miyazawa US 2015/0178029 A1.
As to claim 1, Hosoda discloses a non-transitory computer-readable medium storing computer-readable instructions executable by a processor of an information processing device communicably connected with an image processing apparatus and a cloud server, the instructions realizing an application configured to, when executed by the processor, cause the processor to: 
when receiving a workflow storing instruction to store a workflow (i.e. copy, print, scan and send) [0055-0056], select one of a plurality of methods to obtain authentication information for accessing the cloud server set for the workflow to be stored, the workflow being a sequence of processes using the image processing apparatus and the cloud server (i.e. using the simple user authentication screen) [0061]; and 

Hosoda does not teach storing the workflow in association with a storage location where the authentication information obtained in the selected method is stored.  Hosoda does not teach using the authentication information obtained from the storage location associated with the workflow.
Miyazawa teaches storing the workflow in association with a storage location where the authentication information obtained in the selected method is stored (i.e. print permission and scan permission stored with password in the table within the memory) [0072 and figure 2].  Miyazawa teaches using the authentication information obtained from the storage location associated with the workflow [0072].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hosoda that the workflow would have been stored in association with a storage location where the authentication information obtained in the selected method was stored.  The authentication information used would have been obtained from the storage location associated with the workflow.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hosoda by the teaching of Miyazawa because it helps mediate provision of a plurality of services from one or more service providing servers to an image processing device [0002].
As to claim 12, Hosoda teaches the non-transitory computer-readable medium according to claim 1, 
wherein the application is further configured to, when executed by the processor (i.e. application platform) [0045], cause the processor to: 
control a display of the information processing device to display a screen for selecting one of the plurality of methods, and receive a selection from the plurality of methods via the screen (i.e. the login service displays a UI for associating user authentication methods with menus and applications in the user authentication setting table) [0070]. 
As to claim 13, Hosoda discloses an information processing device comprising: 
one or more communication interfaces configured to communicate with an image processing apparatus and a cloud server (i.e. MFP communicates with server) [0036]; and 
a controller configured to: 
when receiving a workflow storing instruction to store a workflow (i.e. copy, print, scan and send) [0055-0056], select one 
when receiving a workflow execution instruction to perform the workflow, access the cloud server by using the authentication information obtained [0062]. 
Hosoda does not teach storing the workflow in association with a storage location where the authentication information obtained in the selected method is stored.  Hosoda does not teach using the authentication information obtained from the storage location associated with the workflow.
Miyazawa teaches storing the workflow in association with a storage location where the authentication information obtained in the selected method is stored (i.e. print permission and scan permission stored with password in the table within the memory) [0072 and figure 2].  Miyazawa teaches using the authentication information obtained from the storage location associated with the workflow [0072].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hosoda that the workflow would have been stored in association with a storage location where the authentication information obtained in the selected method was stored.  The authentication information used would have been obtained from the storage location associated with the workflow.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hosoda by the teaching of Miyazawa because it helps mediate provision of a plurality of services from one or more service providing servers to an image processing device [0002].
As to claim 14, Hosoda teaches the information processing device according to claim 13, 
wherein the controller comprises: 
a processor (i.e. CPU) [0038]; and 
a memory storing processor-executable instructions configured to (i.e. main memory) [0038], when executed by the processor, cause the processor to: 
when receiving the workflow storing instruction, select one of the plurality of methods to obtain the authentication information for accessing the cloud server set for the workflow to be stored (i.e. determines a user authentication method for the selected application) [0089]; and 

Hosoda does not teach storing the workflow in association with a storage location where the authentication information obtained in the selected method is stored.  Hosoda does not teach using the authentication information obtained from the storage location associated with the workflow.
Miyazawa teaches storing the workflow in association with a storage location where the authentication information obtained in the selected method is stored (i.e. print permission and scan permission stored with password in the table within the memory) [0072 and figure 2].  Miyazawa teaches using the authentication information obtained from the storage location associated with the workflow [0072].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hosoda that the workflow would have been stored in association with a storage location where the authentication information obtained in the selected method was stored.  The authentication information used would have been obtained from the storage location associated with the workflow.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hosoda by the teaching of Miyazawa because it helps mediate provision of a plurality of services from one or more service providing servers to an image processing device [0002].
As to claim 15, Hosoda discloses a method implementable on a processor of an information processing device communicably connected with an image processing apparatus and a cloud server, the method comprising: 
when receiving a workflow storing instruction to store a workflow (i.e. copy, print, scan and send) [0055-0056], selecting one of a plurality of methods to obtain authentication information for accessing the cloud server set for the workflow to be stored, the workflow being a sequence of processes using the image processing apparatus and the cloud server (i.e. using the simple user authentication screen) [0061]; and 
when receiving a workflow execution instruction to perform the workflow, accessing the cloud server by using the authentication information obtained [0062]. 
Hosoda does not teach storing the workflow in association with a storage location where the authentication information obtained in the selected method is stored.  Hosoda does not teach using the authentication information obtained from the storage location associated with the workflow.
Miyazawa teaches storing the workflow in association with a storage location where the authentication information obtained in the selected method is stored (i.e. print permission and scan permission stored with password in the table within the memory) [0072 and figure 2].  Miyazawa teaches using the authentication information obtained from the storage location associated with the workflow [0072].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hosoda that the workflow would have been stored in association with a storage location where the authentication information obtained in the selected method was stored.  The authentication information used would have been obtained from the storage location associated with the workflow.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hosoda by the teaching of Miyazawa because it helps mediate provision of a plurality of services from one or more service providing servers to an image processing device [0002].
8.  Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda US 2014/0380462 A1 and Miyazawa US 2015/0178029 A1 as applied to claim 1 above, and further in view of Takehi US 2007/0199059 A1.
As to claim 3, the Hosoda-Miyazawa combination teaches that wherein the plurality of methods include a first method in which the authentication information is obtained from a first table stored in a memory of the information processing device (i.e. managing a user information table and a user authentication setting table) [Hosoda 0052], the first table storing the authentication information in association with identification information of the cloud server (i.e. data for authentication) [Hosoda 0052-0053].  The Hosoda-Miyazawa combination teaches that wherein the application is further configured to, when executed by the processor, cause the processor to: when the first method is selected, perform: reading out the authentication information associated with the identification information of the cloud server from the first table (i.e. server using data in table for authentication) [Hosoda 0085].  
The Hosoda-Miyazawa combination does not teach registering the read authentication information onto a second table in association with the identification information of the workflow to be stored.  The Hosoda-Miyazawa combination does not teach that in response to receiving the workflow execution instruction, reading out the authentication information associated with the identification information of the workflow from the second table, and accessing the cloud server by using the authentication information read out from the second table. 
Takehi teaches registering the read authentication information onto a second table in association with the identification information of the workflow to be stored (i.e. exceptional ID table) [0035]. Takehi teaches that in response to receiving the workflow execution instruction, reading out the authentication information associated with the identification information of the workflow from the second table, and accessing the cloud server by using the authentication information read out from the second table (i.e. using the exceptional ID table for authentication) [0044]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hosoda-Miyazawa combination that wherein the plurality of methods would have included a first method in which the authentication information would have been obtained from a first table stored in a memory of the information processing device.  The first table would have stored the authentication information in association with identification information of the cloud server.  The application would have been further configured to, when executed by the processor, cause the processor to when the first method was selected, perform: reading out the authentication information associated with the identification information of the cloud server from the first table, and registering the read authentication information onto a second table in association with the identification information of the workflow to be stored.  In response to receiving the workflow execution instruction, reading out the authentication information associated with the identification information of the workflow from the second table, and accessing the cloud server by using the authentication information read out from the second table. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hosoda-Miyazawa combination by the teaching of Takehi because it provides improvements in authenticating a user in a federated computing environment [0001].
Allowable Subject Matter
9.  Claims 2 and 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior art does not disclose, teach or fairly suggest the limitations of “wherein the plurality of methods include a first method in which the authentication information is obtained from a first table stored in a memory of the information processing device, the first table storing the authentication information in association with identification information of the cloud server”, “wherein the application is further configured to, when executed by the processor, cause the processor to: when the first method is not selected, obtain the authentication information from a source other than the first table, and register the obtained authentication information onto a second table in association with identification information of the workflow to be stored”, “in response to receiving the workflow execution instruction, perform: when the first method is selected, reading out the authentication information associated with the identification information of the cloud server set for the workflow to be stored, from the first table, and accessing the cloud server by using the authentication information read out from the first table” and “when the first method is not selected, reading out the authentication information associated with the identification information of the workflow from the second table, and accessing the cloud server by using the authentication information read out from the second table”. 
Any claims not directly addressed are objected to on the virtue of their dependency.
10.  Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has incorporated allowable subject matter from dependent claim 2 into newly added independent claim 16.  Since independent claim 16 contains allowable subject matter the claim has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
11.  The following references have been considered relevant by the examiner:
A.  Sato US 2018/0367699 A1 directed to an information processing apparatus includes a selection unit configured to select an item to be used for a password from among items written on a formatted document, a generation unit configured to generate a password based on a character string obtained as a character recognition result for the item selected by the selection unit on the formatted document, a conversion unit configured to convert document data obtained by reading the formatted document into document data protected with the password, and a setting unit configured to set information for identifying the item used for generation of the password as attribute information of the protected document data [abstract].
B.  Namboodiri et al US 2018/0262496 A1 directed to an application delivery controller for improving remote healthcare services [abstract].
C.  Tsuji et al US 2018/0098184 A1 directed to a communication device may supply both identification information for identifying a specific application program and first authentication information to a wireless interface so as to store both the identification information and the first authentication information in an interface memory.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492